                     Case 10-11255-CSS         Doc 4597   Filed 04/12/21       Page 1 of 2



First Name Last Name Email                                Party Representing     Firm Name

Jackson     Toof        jackson.toof@arentfox.com         Recovery Trust         Arent Fox LLP

Christian   McBurney christian.mcburney@arentfox.com      Recovery Trust         Arent Fox LLP

Justin      Kesselman justin.kesselman@arentfox.com       Recovery Trust         Arent Fox LLP
David       Cohen     ddcbusfm@gmail.com                  Self

Jose        dos Santos Jose.dosSantos@arentfox.com        Recovery Trust         Arent Fox LLP


                                                                                  Young Conaway
                                                                                  Stargatt & Taylor,
Sean        Beach       sbeach@ycst.com                   Messrs. Ryniker, Ellis, LLP
                                                                                   Rosenbloom, Nayar and Thurman




                                                                                 Pachulski Stang
James       O'Neill    joneill@pszjlaw.com                Debtors                Ziehl & Jones LLP
Brad        Christensenulcanvay@hotmail.com               interested party       N/A




                                                                                 The Rosner Law
Jason       Gibson      gibson@teamrosner.com             Recovery Trust         Group LLC

                                                                                 Ryniker
Brian       Ryniker     brian@rynikerllc.com              Recovery Trust         Consultants LLC

                                                                                 Cross & Simon,
Kevin       Mann        kmann@crosslaw.com                Class Plaintiffs       LLC




                                                                                 Pachulski Stang
Alan        Kornfeld    akornfeld@pszjlaw.com             Debtors                Ziehl & Jones LLP


                                                                                  Lowenstein
Michael     Etkin       metkin@lowenstein.com             Lead Plaintiffs and the Sandler
                                                                                  CertifiedLLP
                                                                                            Class

                                                                                 Office of U.S.
Jane        Leamy       jane.m.leamy@usdoj.gov            U.S. Trustee           Trustee

George      Angelich    george.angelich@arentfox.com      Recovery Trust         Arent Fox LLP
                   Case 10-11255-CSS        Doc 4597   Filed 04/12/21     Page 2 of 2



Beth      Brownsteinbeth.brownstein@arentfox.com       Recovery Trust        Arent Fox LLP




                                                                            Carter Ledyard &
Gary      Sesser      sesser@clm.com                                        Milburn
                                                       Carter Ledyard & Milburn LLP LLP
Scott     Avila       savila@paladinmgmt.com           Debtors




                                                                             Pachulski Stang
Elissa    Wagner      ewagner@pszjlaw.com              Debtors               Ziehl & Jones LLP




                                                                            Gellert Scali
                                                                            Busenkell &
Michael   Busenkell mbusenkell@gsbblaw.com                                  Brown,
                                                       Carter Ledyard & Milburn LLP LLC




                                                                            Carter Ledyard &
Leonardo Trivigno     trivigno@clm.com                                      Milburn
                                                       Carter Ledyard & Milburn LLP LLP
Alex     Keoleian     akeoleian@gmail.com              self
